
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 615
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Fleming (for
			 himself, Mr. Wilson of South Carolina,
			 Mr. Burton of Indiana,
			 Mr. Bartlett,
			 Mr. Linder,
			 Mr. Garrett of New Jersey,
			 Mr. Blunt,
			 Mr. Scalise,
			 Mr. Alexander,
			 Mr. Bonner,
			 Mr. Lamborn,
			 Mr. Luetkemeyer,
			 Mr. Akin, Mr. Bishop of Utah, Ms. Fallin, Mr.
			 Cole, Mr. Gohmert,
			 Mr. Pence,
			 Mr. Hensarling,
			 Mr. Pitts,
			 Mr. Posey,
			 Mr. Marchant,
			 Mrs. Lummis,
			 Mr. Brady of Texas,
			 Mr. Boozman,
			 Mr. Rogers of Alabama,
			 Mr. Poe of Texas, and
			 Mr. Boustany) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Members who vote in favor of the establishment of a
		  public, Federal Government run health insurance option are urged to forgo their
		  right to participate in the Federal Employees Health Benefits Program (FEHBP)
		  and agree to enroll under that public option.
	
	
		That it is the sense of the House of
			 Representatives that Members who vote in favor of the establishment of a
			 public, Federal Government run health insurance option are urged to forgo their
			 right to participate in the Federal Employees Health Benefits Program (FEHBP)
			 and agree to enroll under that public option.
		
